DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1-2, 6-10, 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-9, 13-16 and 20 of U.S. Patent No. 10,841,015. Although the claims at issue are not identical, they are not patentably distinct from each other because said claims of the instant application are merely a broad version of said claims of the U.S. Patent No. 10,841,015 and therefore obvious over said claims of the U.S. Patent No. 10,841,015.

Claim 1 of Application 17/487,138
Claims 1, 7 of US Patent no. 10,841,015
An optical communication system including: an optical transmitter configured to output an optical signal, the optical transmitter including an erbium-doped fiber amplifier (EDFA); and
An optical communication system including: an optical transmitter configured to output an optical signal, the optical transmitter including an erbium-doped fiber amplifier (EDFA); and
one or more processors operatively coupled to the optical transmitter, the one or more processors being configured to: receive optical signal data related to a received power for a communication link from a remote communication system;
one or more processors operatively coupled to the optical transmitter, the one or more processors being configured to: receive optical signal data related to a received power for a communication link from a remote communication system;
determine a duty cycle of the optical transmitter based on a maximum received power for the communication link, a minimum on-cycle length, and a predicted EDFA output power; and operate the optical transmitter using the determined duty cycle to transmit the optical signal on the communication link.
determine that the received power is likely to fall below a minimum received power within a time interval; in response to the determination that the received power is likely to fall below the minimum received power within the time interval, determine a duty cycle of the optical transmitter based on a minimum on-cycle length and a predicted EDFA output power; and operate the optical transmitter using the determined duty cycle to transmit the optical signal on the communication link.
(claim 7) determine that the received power will likely exceed a maximum received power in a second time interval; after determining the received power will likely exceed the maximum received power within the second time interval, determine an updated duty cycle of the optical transmitter based on the minimum on-cycle length and the predicted EDFA output power; and operate the optical transmitter using the updated duty cycle.


	Regarding claim 2, Moision discloses wherein the one or more processors are further configured to:
determine that the received power is likely to exceed the maximum received power within	a time interval; and
wherein the duty cycle is determined after the determination that the received power is likely to exceed the maximum received power within the time interval (see claim 7 of US 10,841,015).

Regarding claim 6, Moision discloses wherein the one or more processors are configured to determine the duty cycle based on an accessible database of predicted EDFA output power for a plurality of duty cycles of the optical transmitter (see claim 5 of US 10,841,015).
	Regarding claim 7, Moision discloses wherein the one or more processors are further configured to: receive updated optical signal data related to the received power for the communication link;
determine an updated duty cycle of the optical transmitter based on the minimum on-cycle length and the predicted EDFA output power; and
operate the optical transmitter using the updated duty cycle (see claim 6 of US 10,841,015).
	Regarding claim 8, Moision discloses wherein the one or more processors are configured to operate the optical transmitter to achieve a higher data transmission rate during an overshoot of the predicted EDFA output power and a lower data transmission rate during a decay of the predicted EDFA output power (see claim 8 of US 10,841,015).
	Regarding claim 9, Moision discloses a method of operating an optical transmitter over a communication link, the method comprising:
receiving, by one or more processors, optical signal data related to a received power for a communication link from a remote communication system;
determining, by the one or more processors, a duty cycle of the optical transmitter based on a maximum received power for the communication link, a minimum on-cycle length and a predicted EDFA output power; and
operate, by the one or more processors, the optical transmitter using the determined duty cycle to transmit the optical signal on the communication link (see claims 9 and 15 of US 10,841,015).
Regarding claim 10, Moision discloses for determining, by the one or more processors, that the received power is likely to exceed the maximum received power within a time interval; and
wherein the determining of the duty cycle is after the determining that the received power is likely to exceed the maximum received power within the time interval (see claim 15 of US 10,841,015).
Regarding claim 14, Moision discloses wherein determining the duty cycle includes accessing a database of predicted EDFA output power for a plurality of duty cycles of the optical transmitter (see claim 13 of US 10,841,015).
	Regarding claim 15, Moision discloses for
receiving, by the one or more processors, updated optical signal data related to the received power for the communication link;
determining, by the one or more processors, an updated duty cycle of the optical transmitter based on the minimum on-cycle length and the predicted EDFA output power; and
operating, by the one or more processors, the optical transmitter using the updated duty cycle (see claim 14 of US 10,841,015).
	Regarding claim 16, Moision discloses a non-transitory, tangible computer-readable storage medium on which computer readable instructions of a program are stored, the instructions, when executed by one or more processors of a first communication device, cause the one or more processors to perform a method, the method comprising:
receiving optical signal data related to a received power for a communication link from a second communication device;
determining a duty cycle of an optical transmitter based on a maximum received power for the communication link, a minimum on-cycle length and a predicted EDFA output power; and
operating the optical transmitter using the determined duty cycle to transmit the optical signal on the communication link (see claims 16 and 20 of US 10,841,015).
	Regarding claim 17, Moision discloses wherein the method further comprises: determining that the received power is likely to exceed the maximum received power
within a time interval; and
wherein the determining of the duty cycle is after the determining that the received power is likely to exceed the maximum received power within the time interval (see claim 20 of US 10,841,015).

3.	Claims 3-5, 11-13 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Tverskoy U.S. Publication no. 2012/0108928. System and method for measurement of vital signs of a human
b.	Keating et al. U.S. Publication no. 2014/0292269. Wireless power charging
timing and charging control
c.	Waters et al. U.S. Publication no. 2009/0168843. Power saving receiver
circuits, systems and processes

5.	Any inquiry concerning this communication or earlier communications from
the examiner should be directed to Dzung D Tran whose telephone number is (571)
272-3025. The examiner can normally be reached on 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, David Payne, can be reached on (571) 272-3024. The fax phone number
for the organization where this application or proceeding is assigned is 703-872-9306.
Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Information regarding the status of an application may be obtained from the Patent Center (EBC) at 866-217-9197 (toll-free).

DT
09/22/2022

/Dzung D Tran/
Primary Examiner, Art Unit 2637